Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Monica M. Moore appeals the district court’s order dismissing her 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Moore v. Brown, No. 1:12-cv-00495-AJTIDD (E.D.Va. May 22, 2012). We deny Moore’s motion to appoint counsel. We dispense with oral argument because the facts and legal con*835tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.